                   Case 7:21-cv-00045 Document 1 Filed 03/25/21 Page 1 of 4




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                      MIDLAND-ODESSA DIVISION
JOHN S. WILLIAMSON,                                             §
                                                                §
      Plaintiff,                                                §
                                                                §
v.                                                              §   CIVIL ACTION NO. 7:21-cv-45
                                                                §
BANK OR AMERICA CORPORATION,                                    §
                                                                §
      Defendant.                                                §

                                    DEFENDANT’S NOTICE OF REMOVAL

           Defendant Bank of America, N.A. (erroneously sued as Bank of America Corporation)

(“Defendant”), pursuant to 28 U.S.C. §§ 1331 and 1332, removes the above-captioned civil action

currently pending in the 142nd Judicial District Court of Midland County, Texas, Cause

No. CV57296 (the “State Court Action”), to the United States District Court for the Western

District of Texas, Midland-Odessa Division.

                                           I.       STATEMENT OF THE CASE

           1.        On February 23, 2021, Plaintiff John S. Williamson (“Plaintiff”) filed his

Complaint (the “Complaint”) in the State Court Action.1 In his Complaint, Plaintiff asserts claims

for breach of contract, violation of the Fair Credit Reporting Act, and the Texas Deceptive Trade

Practices Act. Plaintiff seeks monetary damages between $250,000 and $1 million.2

                                                       II.   VENUE

           2.        Venue for this Notice of Removal is proper in the United States District Court for

the Western District of Texas, Midland-Odessa Division, because this district and division includes




1
    A copy of Plaintiff’s Complaint is attached as Exhibit 2.
2
    Exhibit 2, p. 1, Relief Sought.


DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 1 of 4
John S. Williamson v. Bank of America Corporation
                  Case 7:21-cv-00045 Document 1 Filed 03/25/21 Page 2 of 4




Midland County, Texas – the location of the pending State Court Action.3

                         III.      BASIS FOR REMOVAL: FEDERAL QUESTION

          3.         The Court has original jurisdiction over this matter under 28 U.S.C. § 1331 because

Plaintiff alleges and seeks damages based on his claims that Defendant violated the Fair Credit

Reporting Act.4 Under the “well-pleaded complaint rule,” federal question removal is appropriate

“when a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”5

Because Plaintiff’s claims arise under federal statutes and regulations, removal of this entire cause

of action is appropriate pursuant to 28 U.S.C. § 1441(a)-(c). The Court also has supplemental

jurisdiction over any remaining state law claims because they “form a part of the same case or

controversy.”6

                    IV.         BASIS FOR REMOVAL: DIVERSITY JURISDICTION

     A. The Parties are Citizens of Different States.

          4.         There is complete diversity of citizenship between Plaintiff and Defendant.7 Here,

Plaintiff is a citizen of Midland County, Texas because he is domiciled there.8

          5.         Defendant Bank of America, N.A. is a national banking association organized

under the laws of the United States. It is a citizen of North Carolina because its articles of

association establish that location as its main office. See 28 U.S.C. § 1348; Wachovia Bank v.

Schmidt, 126 S. Ct. 941, 945 (U.S. 2006) (“[A] national bank, for § 1348 purposes, is a citizen of

the State in which its main office, as set forth in its articles of association, is located.”). Therefore,

Defendant is a citizen only of the State of North Carolina for diversity purposes.


3
  See 28 U.S.C. § 1441(a); 28 U.S.C. § 124(a)(2).
4
  See Exhibit 2.
5
  Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).
6
  28 U.S.C. § 1367(a).
7
  28 U.S.C. § 1332(a); Carden v. Arkoma Assocs., 494 U.S. 185, 187 (1990) (diversity jurisdiction requires that no
plaintiff is from the same state as any defendant); Strawbridge v. Curtiss, 7 U.S. 267, 2 L. Ed. 435 (1806).
8
  Exhibits 2; Preston v. Tenet Healthsystem Mem’l Med. Ctr., 485 F.3d 793, 797-98 (5th Cir. 2007).


DEFENDANT’S NOTICE OF REMOVAL                                                                           Page 2 of 4
John S. Williamson v. Bank of America Corporation
                  Case 7:21-cv-00045 Document 1 Filed 03/25/21 Page 3 of 4




           6.         Because Plaintiff is a citizen of Texas and Defendant is a citizen of North Carolina,

complete diversity exists.

      B. The Amount in Controversy Exceeds $75,000.

           7.         In order to establish diversity jurisdiction, the amount in controversy must exceed

$75,000.9 The face of Plaintiff’s Complaint shows the amount in controversy exceeds $75,000.10

           8.         Based upon Plaintiff’s request for damages of at least $250,000, the amount in

controversy exceeds $75,000.

                 V.        PROCEDURAL REQUIREMENTS HAVE BEEN SATISFIED

           9.         Plaintiff has not demanded a jury trial in his Complaint.

           10.        Removal of this action is timely under 28 U.S.C. § 1446(b) because thirty (30) days

have not expired since any service has occurred on Defendant on February 23, 2021.

           11.        Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

in the State Court Action, are attached hereto as Exhibit 1 through Exhibit .

           12.        Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant is providing Plaintiff with written notice of removal; and a copy of this Notice of

Removal is being filed with the Clerk of the 142th Judicial District Court of Midland County,

Texas.

                                                    VI.   CONCLUSION

           The Court may exercise original jurisdiction over this action because (i) Plaintiff asserts

claims arising under federal law and (ii) complete diversity exists between Plaintiff and Defendant

and the amount in controversy exceeds $75,000.




9
    28 U.S.C. § 1332(a).
10
     Exhibit 2.


DEFENDANT’S NOTICE OF REMOVAL                                                                      Page 3 of 4
John S. Williamson v. Bank of America Corporation
                  Case 7:21-cv-00045 Document 1 Filed 03/25/21 Page 4 of 4




Dated: March 25, 2021                                     Respectfully submitted,

                                                          /s/ Elizabeth Chandler
                                                          Elizabeth Chandler, SBN: 24097484
                                                          McGuireWoods LLP
                                                          2000 McKinney Avenue, Suite 1400
                                                          Dallas, Texas 75201
                                                          Telephone: 214.932.6400
                                                          Facsimile: 214.932.6499
                                                          echandler@mcguirewoods.com

                                                          ATTORNEY FOR DEFENDANT
                                                          BANK OF AMERICA, N.A.




                                             CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2021, a true and correct copy of the foregoing was
electronically filed via the Court’s CM/ECF system, and mailed and/or electronically delivered to
the following:

          Amber L. James
          The James Firm, PLLC
          1316 5th Avenue
          Fort Worth, TX 76104
          (409) 553-6450
          Amberjames@wtxlaw.com

          Attorneys For Plaintiff
          John Williamson

                                                          /s/ Elizabeth Chandler




DEFENDANT’S NOTICE OF REMOVAL                                                             Page 4 of 4
John S. Williamson v. Bank of America Corporation
